Title: To Benjamin Franklin from Michael Collinson, 9 March 1771
From: Collinson, Michael
To: Franklin, Benjamin

Dear Sir
Mancr. Bgs. March 9th: 1771.
I return the Soliloquy which is indeed in too many Places but too wickedly entertaining and Pointed at the expence of the good old Gentleman, and the Allusion to 1715 &ca with the help of the Key which in Confidence you furnished Me with is palpable enough. I am very happy, my dear Sir, that I have it just still in my Power to oblige myself by soliciting your Acceptance of half a dozen Copies of the Letter, and a detached Print or two; of the former I have now only five Books left, three of which are engaged and of the Other a much less number than I wish, or a much larger of Both, Sir, would I am sure have been at your Service, and will ever be so if a new Edition or Impression should ever happen to take place; in the Intrim, and at all times, I rest with much deference and Esteem Dear Sir Your faithful and most humble Servant
Michl. Collinson
 Addressed: To / Dr. Franklin / In / Craven Street